
	

115 S1731 IS: Forest Management Improvement Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1731
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To address the forest health crisis on National Forest System land, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Forest Management Improvement Act of 2017.
 2.DefinitionsIn this Act: (1)Categorical exclusionThe term categorical exclusion means an exclusion from the requirement to prepare an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a category of forest management activities.
 (2)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary on National Forest System land. (3)Forest planThe term forest plan means a land and resource management plan prepared by the Forest Service in accordance with section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (4)National Forest SystemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (5)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 3.Categorical exclusions (a)Establishment of categorical exclusions (1)Early seral habitat creation A categorical exclusion is available to the Secretary to conduct a forest management activity the purpose of which is the creation of an early seral habitat forest.
				(2)Wildlife habitat improvement
 A categorical exclusion is available to the Secretary to conduct a forest management activity the purpose of which is the improvement of wildlife habitat.
 (3)Forest thinningA categorical exclusion is available to the Secretary to conduct a forest management activity the purpose of which is commercial thinning of forest stands on suited timberland, including—
 (A)the incidental removal of trees for landings, skid trails, and road clearing; and (B)the construction of a temporary road that is not longer than 1 mile to carry out that commercial thinning.
 (4)Salvage of dead and dying treesA categorical exclusion is available to the Secretary to conduct a forest management activity the purpose of which is the salvage of trees that are dead, dying, or both, and were damaged by wind, an ice storm, fire, or another event, including—
 (A)the incidental removal of trees for landings, skid trails, and road clearing; and (B)the construction of a temporary road that is not longer than 1 mile to carry out that salvage of trees.
 (b)Acreage limitationsForest management activities using the categorical exclusions under each of paragraphs (1) through (4) of subsection (a) may be conducted on not more than 10,000 acres of National Forest System land for each categorical exclusion.
 (c)Extraordinary circumstancesThe Secretary may apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), in determining whether to use a categorical exclusion under subsection (a).
 (d)ConsistencyIn carrying out forest management activities using the categorical exclusions under subsection (a), the Secretary shall ensure that the forest management activities are consistent with the applicable forest plans.
 (e)Cumulative impactsThe Secretary shall not be required to conduct a cumulative impact analysis in an environmental document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a forest management activity carried out using a categorical exclusion made available to the Secretary under subsection (a) or any other provision of law (including regulations).
			(f)Expansion of categorical exclusion for insect and disease infestation
 (1)Permanent authoritySection 602(f) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(f)) is amended by striking each of fiscal years 2014 through 2024. and inserting each fiscal year..
 (2)Administrative reviewSection 603 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b) is amended— (A)in subsection (a), in the matter preceding paragraph (1), by striking described in subsection (b);
 (B)by striking subsection (b); (C)by redesignating subsections (c) through (g) as subsections (b) through (f), respectively; and
 (D)in subsection (b) (as so redesignated)— (i)in paragraph (1), by striking 3000 and inserting 10,000; and
 (ii)in paragraph (2), by striking shall be in the matter preceding subparagraph (A) and all that follows through the period at the end of subparagraph (B) and inserting may be carried out in any area designated under section 602(b), including areas in Fire Regime Groups IV and V..
						4.Expedited environmental review
 (a)Environmental impact statementsIn an environmental impact statement prepared pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity, the Secretary shall be required to study, develop, and describe only the following 2 alternatives:
 (1)The forest management activity. (2)The alternative of no action.
 (b)Environmental assessmentsIn an environmental assessment prepared pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity, the Secretary shall not be required to study, develop, and describe the alternative of no action.
			5.Good neighbor authority
 (a)In generalSection 8206(a)(3)(B)(i) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)(3)(B)(i)) is amended by striking or permanent.
 (b)RepealSection 331 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (16 U.S.C. 1011 note) is repealed.
 6.Stewardship end result contracting projectsSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— (1)in subsection (c), by adding at the end the following:
				
 (8)Retention of existing wood products infrastructure.; (2)in subsection (d)(1), by inserting , or lowest-cost-technically-acceptable, after best-value; and
 (3)in subsection (e)(2)(A), by inserting , subject to the condition that 25 percent of the gross receipts shall be disbursed to the county in which the project site is located before ; and.
 7.Litigation reliefSection 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516) is amended— (1)by redesignating subsections (a) through (c) as subsections (b) through (d), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of covered projectIn this section, the term covered project means—
 (1)with respect to a project on land of the National Forest System described in section 3(1)(A), any vegetation management project carried out by the Secretary of Agriculture, except on land on which vegetation management is prohibited by law or the applicable land and resource management plan described in section 101(13)(A); and
 (2)with respect to public lands described in section 3(1)(B), an authorized hazardous fuels reduction project conducted under this title.;
 (3)in subsection (b) (as so redesignated)— (A)by striking an authorized hazardous fuels reduction project conducted under this title and inserting a covered project; and
 (B)by striking the authorized hazardous fuels reduction project and inserting the covered project; (4)in subsection (c) (as so redesignated), by striking subsection (a) and inserting subsection (b);
 (5)in subsection (d) (as so redesignated)— (A)in paragraph (1), by striking an authorized hazardous fuel reduction project carried out under this title and inserting a covered project;
 (B)in paragraph (2)(B), by striking authorized hazardous fuel reduction project and inserting covered project; and (C)in paragraph (3), in the matter preceding subparagraph (A), by striking an authorized hazardous fuel reduction project and inserting a covered project; and
 (6)by adding at the end the following:  (e)Forest Service pilot arbitration program (1)Establishment (A)In generalThe Secretary of Agriculture (referred to in this subsection as the Secretary) shall establish within the Forest Service a pilot arbitration program (referred to in this subsection as the program) to designate any of the projects described in paragraph (2) for an alternative dispute resolution procedure to replace judicial review of the projects.
 (B)Designation process and arbitration procedureThe Secretary shall— (i)establish a process for the designation of projects and an alternative dispute resolution procedure for the program in accordance with this subsection; and
 (ii)publish in the Federal Register the process and procedure described in clause (i). (2)Description of projects The Secretary may designate for the program projects for—
 (A)vegetation management; (B)forest thinning;
 (C)hazardous fuels reduction; and (D)any other project, as determined by the Secretary.
							(f)Costs and fees
 (1)In generalIn awarding fees or other expenses under section 2412 of title 28, United States Code, for a civil action relating to a covered project, the court shall—
 (A)restrict the award to reasonable hourly reimbursements; and (B)ensure that the award is not granted to—
 (i)a party other than a prevailing party; or (ii)a person that has substantial financial resources.
 (2)RegulationsThe Secretary shall promulgate regulations for what constitutes— (A)reasonable hourly reimbursements under paragraph (1)(A); and
 (B)substantial financial resources under paragraph (1)(B)(ii). . 